10/27/2020


                                          DA 19-0273
                                                                                           Case Number: DA 19-0273

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         2020 MT 275N



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

RANDY S. LAEDEKE,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Thirteenth Judicial District,
                       In and For the County of Yellowstone, Cause No. DC 17-0437
                       Honorable Donald L. Harris, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Randy S. Laedeke, Self-represented, Billings, Montana

                For Appellee:

                       Timothy C. Fox, Montana Attorney General, Brad Fjeldheim, Assistant
                       Attorney General, Helena, Montana

                       Scott D. Twito, Yellowstone County Attorney, Billings, Montana



                                                   Submitted on Briefs: June 3, 2020

                                                               Decided: October 27, 2020


Filed:

                                 cir-641.—if
                       __________________________________________
                                         Clerk
Justice Dirk Sandefur delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, we decide this case by memorandum opinion. It is thus not citable and does not

serve as precedent. The case title, cause number, and disposition shall be included in our

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2     Randy S. Laedeke appeals pro se from the April 5, 2019 judgment of the Montana

Thirteenth Judicial District Court, Yellowstone County, revoking his one-year suspended

sentence based on violation of a probation condition requiring him to reduce his horse herd

to five. We affirm.

¶3     In April 2017, the State charged Laedeke with five offenses regarding his horse

herd—three counts of cruelty to animals in violation of § 45-8-211(1), MCA, and two

counts of livestock at large in violation of § 81-4-201, MCA.1 Following multiple trial

continuances, Laedeke entered into a plea agreement with the State. On May 25, 2018, he

accordingly pled guilty to misdemeanor cruelty to animals in return for dismissal of the

other charges. On September 5, 2018, the District Court sentenced him to a one-year term

of imprisonment in the Yellowstone County jail, all suspended on the condition that he

reduce his herd of “hooved animals” to five by October 5, 2018, subject to inspection and

verification by the Yellowstone County Sheriff.




1
   In May 2017, the District Court granted the motion of the Office of Public Defender to rescind
the court’s order directing appointment of a public defender due to Laedeke’s failure to complete
and return the requisite materials for a qualifying indigence determination.

                                                2
¶4     In October 2018, after expiration of the deadline, the State petitioned to revoke

Laedeke’s suspended sentence based on alleged non-compliance with his probation

condition. Upon evidentiary hearing on December 3, 2018, the District Court found that

he had in fact failed to timely reduce his horse herd as ordered. The court then set the

matter for dispositional hearing sixty days out to give him another opportunity to reduce

his horse herd to five. In February 2019, the court continued the dispositional hearing on

the State’s motion to give Laedeke an additional thirty days to comply and prove

compliance by producing notarized bills of sale.

¶5     At dispositional hearing on March 11, 2019, the District Court found, based on the

observation of an inspecting law enforcement officer, and Laedeke’s failure to produce a

sufficient number of bills of sale to prove compliance, that he was still or again in violation

of the original order requiring him to reduce his horse herd to five. The court then revoked

his previously imposed suspended sentence and resentenced him to a one-year term of

imprisonment in the Yellowstone County jail, with all but ten days suspended. As a

condition of the suspended portion of the sentence, the court further prohibited him from

owning, possessing, or having custody of any horses during the term of the sentence. The

court accordingly ordered him to immediately remove all horses from his property.

Laedeke timely appeals.

¶6     Upon evidentiary hearing and proof by a preponderance of the evidence that a

defendant has violated a term or condition of a suspended sentence, the sentencing court

may revoke the sentence and resentence him or her “to serve either the sentence [originally]

                                              3
imposed or any sentence that could have been imposed that does not include a longer

imprisonment or      commitment term than         the original sentence[.]”        Section

46-18-203(6)(a)(i) and (7)(a)(iii), MCA. A single violation of a probation condition is

sufficient for revocation of the entire sentence. State v. Rudolph, 2005 MT 41, ¶ 13, 326
Mont. 132, 107 P.3d 496, overruled on other grounds by State v. Tirey, 2010 MT 283, ¶ 27,

358 Mont. 510, 247 P.3d 701; State v. Lindeman, 285 Mont. 292, 306, 948 P.2d 221, 230

(1997).

¶7     We review revocations of suspended sentences for an abuse of discretion. State v.

Graves, 2015 MT 262, ¶ 12, 381 Mont. 37, 355 P.3d 769. An abuse of discretion occurs

if a court exercises granted discretion based on a clearly erroneous finding of fact, an

erroneous conclusion or application of law, or otherwise acts arbitrarily, without

conscientious judgment, or in excess of the bounds of reason, thus resulting in substantial

injustice. Larson v. State, 2019 MT 28, ¶ 16, 394 Mont. 167, 434 P.3d 241; In re D.E.,

2018 MT 196, ¶ 21, 392 Mont. 297, 423 P.3d 586; State v. Derbyshire, 2009 MT 27, ¶ 19,

349 Mont. 114, 201 P.3d 811. Findings of fact are clearly erroneous only if not supported

by substantial evidence, the court misapprehended the effect of the evidence, or we are

definitely and firmly convinced upon our review of the record that the court was otherwise

mistaken. State v. Weaver, 2008 MT 86, ¶ 9, 342 Mont. 196, 179 P.3d 534. We review

conclusions and applications of law de novo for correctness. State v. Milligan, 2008 MT
375, ¶ 16, 346 Mont. 491, 197 P.3d 956. We review the legality of a sentence for whether

the court sentenced the defendant within statutory parameters. State v. Tracy, 2005 MT
4
128, ¶ 12, 327 Mont. 220, 113 P.3d 297 superseded by § 46-18-203(9), MCA (2003);

Graves, ¶ 29.

¶8     Within the framework of the applicable standards of review, Laedeke essentially

asserts that the District Court erroneously revoked his suspended sentence based on the

clearly erroneous finding of fact that he failed to timely reduce his horse herd to five as

previously ordered. He asserts that the court erroneously disregarded his assertion that,

regardless of his failure to produce corresponding bills of sale, he timely transferred

ownership of the requisite number of horses to reduce his herd to five, and that he thus did

not own the excess number of horses subsequently observed on his property. However,

regardless of any conflicting evidence, Laedeke has not demonstrated that the District

Court’s initial finding of non-compliance on the December 2018 evidentiary hearing record

was clearly erroneous. Our review of the record indicates that it was not. Thus, the court’s

December 2018 finding was a sufficient basis alone upon which to revoke his suspended

sentence, regardless of what did or did not happen thereafter.

¶9     Moreover, even after adjudicating the alleged probation violation, the District Court

still afforded Laedeke two additional opportunities to comply. Within the procedural

framework of § 46-18-203(6)(a) and (7)(a), MCA, the court did so not to provide him an

opportunity to rebut the prior non-compliance finding, but rather as a mitigating

consideration in advance of the upcoming dispositional hearing when the court would

determine which discretionary action to take under § 46-18-203(7), MCA, on the

previously adjudicated violation. In that vein, the dispositional hearing record manifests

                                             5
that the court’s March 2019 finding (i.e., that Laedeke was still or again in non-compliance

with his probation condition) was not clearly erroneous, regardless of any conflicting

evidence or whether Montana law does or does not require a notarized bill of sale for

transfer of horse ownership. A district court functioning as the finder of fact has broad

discretion to determine the relative veracity, credibility, and weight of conflicting evidence.

Our review of the record indicates that the District Court’s finding that Laedeke did not

timely reduce his horse herd as ordered was not clearly erroneous.

¶10    Laedeke further asserts that the District Court in any event imposed an unlawful

sentence on revocation by more harshly prohibiting him from owning any horses, rather

than again just limiting his horse ownership to five as in his original sentence. However,

while it bars a court from imposing a harsher sentence on revocation than originally

imposed, § 46-18-203(7)(a)(iii), MCA, expressly applies only to “a longer imprisonment

or commitment term”—not to imposition of new or different conditions of suspension (i.e.,

probation conditions) on resentencing.       See § 46-18-203(7)(a)(iii), MCA.        Compare

§ 46-18-201(4), MCA (imposition of conditions of suspended sentence).               Here, the

sentence on revocation differed from the original sentence only as to the amount of the

base sentence suspended and a condition of suspension. Moreover, the new or different

condition did not effectively increase the base term of imprisonment or commitment

beyond that originally imposed and was not punitive in nature. See Tirey, ¶¶ 27-29 (court

may not effectively increase the term of commitment or punitive effect of the original

sentence by operation of additional probation conditions on revocation). In light of

                                              6
Laedeke’s demonstrated inability or unwillingness to comply with his original condition

of probation, the manifest purpose and effect of the new or different condition on

revocation was to further limit his ability to engage in similar criminal conduct while on

probation. The District Court did not erroneously impose a sentence on revocation that

was harsher than Laedeke’s original sentence.

¶11   We have determined to decide this case by memorandum opinion pursuant to

Section I, Paragraph 3(c) of our Internal Operating Rules.      This appeal presents no

constitutional issues, no issues of first impression, and establishes no new precedent or

modification of existing precedent. We affirm.


                                                 /S/ DIRK M. SANDEFUR


We concur:

/S/ LAURIE McKINNON
/S/ JAMES JEREMIAH SHEA
/S/ BETH BAKER




                                            7